ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Curtiss-Manes-Schulte, Inc.                   )      ASBCA No. 59362
                                              )
Under Contract No. W911S7-13-C-0018           )

APPEARANCE FOR THE APPELLANT:                        Mr. Daniel Schulte
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Tyler L. Davidson, JA
                                                      Trial Attorney

        OPINION BY ADMINISTRATIVE JUDGE YOUNGER ON
ORDER TO SHOW CAUSE WHY APPEAL SHOULD NOT BE DISMISSED AS MOOT

       In this deemed appeal regarding a construction contract, appellant Curtiss-Manes-
Schulte, Inc., (appellant) seeks recovery for the alleged cost of storing materials on site.
Appellant elected disposition under our Rule 12.2.

        The record contains an uncontroverted representation by government counsel
that, by date of 25 June 2014, after the filing of the appeal, the government paid
appellant the full amount of the principal in dispute (Bd. corr. ltr. dtd. 30 July 2014
at 1). In addition, the government has submitted Modification No. P00003 dated
29 July 2014, increasing the contract price-by $287.24, which is said to represent
Contract Disputes Act interest for the 57-day period from the date of claim submission
to the date of payment (Bd. corr. ltr. dtd. 30 July 2014, attachment).

      Accordingly, by order dated 26 August 2014, the Board directed appellant to
show cause, by or before 18 September 2014, why the appeal should not be dismissed
as moot. Appellant has failed to respond or otherwise comply with the order.

       Given the uncontroverted recitations of payment of principal and interest in
dispute, the Board sees no reason to maintain this appeal on its docket. Accordingly,
this appeal is hereby dismissed with prejudice as moot.

       Dated: 10 October 2014



                                                  ALEXANDER YO
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
        I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 59362, Appeal of Curtis-Manes-Schulte,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2